80 U.S. 156 (____)
13 Wall. 156
PARGOUD
v.
UNITED STATES.
Supreme Court of United States.

*157 The CHIEF JUSTICE now gave the judgment of the court.
We have recently decided, in the case of Armstrong v. United States,[*] that the President's proclamation of December 25th, 1868, granting pardon and amnesty unconditionally and without reservation to all who participated, directly *158 or indirectly, in the late rebellion, relieves claimants of captured and abandoned property from proof of adhesion to the United States during the late civil war. It was unnecessary, therefore, to prove such adhesion or personal pardon for taking part in the rebellion against the United States.
The judgment of the Court of Claims dismissing the petition is
REVERSED.
NOTES
[*]  Supra, the case immediately preceding.